Citation Nr: 1430865	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  05-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected left knee disabilities.

2.  Entitlement to a disability rating greater than 20 percent for left knee meniscectomy with instability.

3.  Entitlement to a disability rating greater than 10 percent for left knee arthritis with painful motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied the Veteran's claims for an increased disability rating for left knee meniscectomy with instability, and for left knee arthritis with painful motion.  

In May 2009, the Board denied the Veteran's claims for an increased disability rating for the left knee meniscectomy with instability and left knee arthritis with painful motion.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, pursuant to a Joint Motion For Remand, the Court vacated and remanded the Board's May 2009 decision to the Board for compliance with the instructions in the joint motion.

During the pendency of the appeal, by rating action dated in March 2010, the RO denied the Veteran's claim of service connection for a psychiatric disorder, to include as secondary to the service-connected left knee disabilities.  The Veteran submitted a notice of disagreement with this decision in January 2011, and the appeal was subsequently perfected.

In February 2014, the appellant testified at a telephonic hearing held before the undersigned Veterans Law Judge.  Also participating in the hearing was a representative from The American Legion, the Veteran's accredited representative.  

The issues of entitlement to increased ratings for the Veteran's left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

An acquired psychiatric disability has not been shown to have been present at any time since the claim was filed or proximate thereto.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by service, nor is there an acquired psychiatric disability which was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) ; 38 C.F.R. § 3.159(b) (2013).  In a letter dated in January 2010, prior to the initial adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate the service connection claim on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been obtained, as have VA treatment records.  He was afforded a Board telephonic hearing before the undersigned VLJ in February 2014, the only hearing that could be provided given the Veteran's incarcerated status.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing, and elicited the Veteran's statement that he had not received any psychiatric treatment or diagnosis during his incarceration.  The records obtained so far in connection with the knee issues, remanded below, also fail to show any psychiatric treatment, diagnosis, or abnormality.  Therefore, additional medical records, if any, created during the incarceration are not relevant to the claim, and need not be obtained.  

A VA examination concerning this issue has not been provided.  The RO attempted to schedule an examination in March 2010, but a VA examination could not be conducted due to a conflict in the requirements of the North Florida/South Georgia VA system and the Florida Department of Corrections concerning restraints and the presence of guards.  Moreover, a VA nexus opinion is not warranted because, as discussed below, there is no evidence establishing the existence of an acquired psychiatric disability during or close in time to the pendency of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2013); see Allen v. Brown, 8 Vet. App. 374 (1995). 

Generally, to establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  For secondary service connection, the second and third elements are satisfied by a causal link to the service-connected disability, but the first element remains intact.

Concerning the first element, absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Here, there has been no diagnosis of an acquired psychiatric disability at any time during the pendency of the claim, or for more than 4 years prior thereto.  Further, while he states he feels depressed due to his left knee disability, he also reports that he has not received any psychiatric diagnosis or treatment during the period of his incarceration, beginning in 2006 or earlier.  

The claim for service connection for a mood disorder was raised by the Veteran's representative in a written brief presented to the Board in December 2008, concerning the appeal as to the issues remanded below.  The representative stated that a "problem list" in the VA medical records dated as of July 24, 2004, which included a "mood disorder due to general medical condition," inferred a claim for a mental disorder, as secondary the left knee disorder.  The Board disagrees with the allegation that the July 2004 "problem list" constituted a claim for service connection for a psychiatric disorder.  In this regard, VA medical records cannot constitute an informal claim unless service connection has previously been established or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  

However, the representative's statement itself constituted a claim for service connection for a psychiatric disorder, received in December 2008.  

VA treatment records show that a depression screen in March 2003 was negative, as had been previous depression screens in March 1999 and May 2000.  A depression screen in December 2003 was positive, however.  It was noted that he attended the mental health clinic already.  According to a "clinical reminder activity," entered by a nurse on June 15, 2004, the Veteran was being treated or managed for depression, and had last been seen on April 16, 2004.  When seen by a primary care provider on that date, the system review included Mood disorder due to a general medical condition, as well as substance-induced mood disorder.  The physician diagnosed alcohol abuse.  

Later that month, when seen in a VA mental health clinic, he was evaluated for admission to the substance use disorder program (SUDP).  Diagnosis were alcohol abuse, episodic, and mood disorder due to a generalized medical condition.  The stressors were financial problems, family problems, unemployment and legal issues.  When seen in October 2004, he discussed an upcoming court date concerning an assault.  His mood was noted to be mildly depressed, but, significantly, the treatment provider did not enter a diagnosis of a mood disorder; the only diagnosis listed was alcohol abuse, episodic use.  

No subsequent VA mental health treatment records are available, but shortly thereafter, in December 2004, the Veteran committed the act which resulted in the current incarceration.  He was sentenced in August 2006 and committed to a state prison; it is not known whether any or all of the intervening time was spent incarcerated.  

At his February 2014 Board hearing, it was noted that the Veteran did not have any current mental diagnosis.  He testified that he had not received any psychiatric treatment, including group therapy, during his incarceration.  He stated that he felt depressed, and that he believed it was a result of the effects of his knee conditions.  He added that when he spoke to doctors about his knee, they did not seem to believe him, which contributed to his depression.  

The requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Indeed, even a diagnosis that is sufficiently proximate to the filing of the claim can constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, however, the diagnosis was last shown more than four years prior to the claim.  Moreover, a mental health provider who noted a diagnosis of a mood disorder in June 2004 did not report the diagnosis when evaluating the Veteran in October 2004, despite the presence of a slightly depressed mood.  Alcohol abuse, alone, was diagnosed at that time.  Additionally, the same provider who had earlier diagnosed a mood disorder due to general medical condition had also diagnosed substance-induced mood disorder.  Service connection cannot be granted for any disease or injury which is due to abuse of alcohol or drugs. 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  

Consideration has also been given to the Veteran's personal assertion that he suffers from depression due to his knee condition.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the presence or etiology of a psychiatric disorder, including depression, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Depression is not the type of condition that is readily amenable to mere lay diagnosis, as can be seen in the above-mentioned October 2004 record showing that although the Veteran had a slightly depressed mood, depression or other mood disorder was not diagnosed.  He states that no mood disorder has been diagnosed during his approximately 8 years of incarceration.  

Thus, the Board finds that the weight of the evidence is against the presence of an acquired psychiatric disability at any time during the pendency of the claim, or for several years prior to the claim, received in December 2008.  The preponderance of the evidence is against the claim.  The claim must be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disability is denied.


REMAND

With respect to the knee conditions, the Board finds that additional development of the evidence is required prior to an appellate decision.  Although the Veteran claims that his knee conditions have increased in severity, he has not had a VA examination since 2004, because he has been incarcerated in a state penitentiary since 2006.  According to a notation in an examination request dated in December 2009, a VA examination could not be conducted due to a conflict in the requirements of the North Florida/South Georgia VA system and the Florida Department of Corrections concerning restraints and the presence of guards.  

However, since that time, VA has developed Disability Benefit Questionnaires (DBQs) to assist with the Compensation and Pension (C&P) process for Veterans.  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the C&P claims process.  A non-VA provider can complete a DBQ, using a version of the DBQ released to the public by OMB.  Moreover, since the Veteran has been incarcerated since 2006, the a prison medical examiner can rely on the prison medical records, and the claims file is not required.  Therefore, the publically-released DBQ should be forwarded to the appropriate prison authority, who should be asked to permit the Veteran to be examined by a prison medical provider, at VA expense.  See M21-1MR, Part III.iv.3.A.11.d.  If the matter cannot be resolved locally, contact the C&P Service Program Review Staff (214A) for assistance.  Id.  

If permission is granted, the DBQ pertaining to examinations of the knee, and all prison medical records mentioning the left knee throughout the period of the Veteran's incarceration should be forwarded to the prison medical treatment provider selected to provide the examination.  Thereafter, the examination report, as well as copies of prison medical records showing treatment and/or evaluation of the Veteran's left knee should be forwarded to the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  A publically-released DBQ pertaining to examinations of the knee should be forwarded to the Florida Department of Prisons, Century Correctional Institution.  The appropriate authority at the prison should be contacted and asked to permit the Veteran to be examined by a prison medical provider, at VA expense.  If the matter cannot be resolved locally, contact the C&P Service Program Review Staff (214A) for assistance.  If permission for an examination is denied, a written explanation should be provided.



2.  Then, if permission is obtained, the DBQ, including necessary instructions and a copy of this REMAND, together with the Veteran's prison medical records showing treatment and/or evaluation of his left knee during the entire period of his incarceration, should be forwarded to a prison medical provider for an examination of the Veteran's left knee symptomatology, at VA expense.  The examiner should be asked to complete all relevant portions of the DBQ, i.e., those pertaining to symptomatology associated with the left knee disabilities (meniscectomy residuals and arthritis).  

3.  After the completion of the DBQ examination report, the completed DBQ, together with the Veteran's relevant prison treatment records (after securing any necessary releases) should be forwarded to the VA AOJ for review.  

4.  Then, the AOJ should review the claims for increased ratings for the Veteran's service-connected left knee conditions.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


